Citation Nr: 1711650	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU) from September 15, 2016.

2.  Entitlement to TDIU prior to September 15, 2016.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from August 1969 to April 1973, from September to November 1979, and from December 1979 to November 1995.  She served during the Vietnam era, during peacetime, and during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2014, the Board found that jurisdiction in the matter of TDIU has been triggered because TDIU was inferred with the claim of an increased rating and with evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).  As such, the Board remanded the matter to assess the impact of the Veteran's service-connected disabilities on her employability.

The Veteran testified before a Decision Review Officer (DRO) at a September 2015 hearing at the RO.  A transcript from the hearing is associated with the claims file.


The issue of entitlement to TDIU prior to September 15, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's combined disability rating from September 15, 2016 is 80 percent.

2.  The competent and probative evidence shows that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation from September 15, 2016.


CONCLUSION OF LAW

The criteria for TDIU from September 15, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled TDIU for her service-connected disabilities.  After reviewing the pertinent medical and lay evidence of record, the Board grants TDIU from September 15, 2016.

As this decision grants TDIU from September 15, 2016, a full award of the benefits sought on appeal from that date, a discussion on the Board's compliance with the Veterans Claims Assistance Act of 2000 is moot.

As noted earlier, the claim of TDIU is inferred with the claim of an increased rating and evidence that the Veteran is unemployed.  See Rice, 22 Vet. App. at 453-54.

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  See 38 C.F.R. § 4.16(a).  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and there must also be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service connected for Morton's neuroma (10 percent from December 1995); allergies, asthma, and chronic pulmonary tuberculosis with histoplasmosis (10 percent from October 2006 and 30 percent from June 2009); thoracolumbar scoliosis with degenerative arthritis (10 percent from February 2014); left lower extremity radiculopathy (20 percent from February 2014); degenerative arthritides in the left ankle, right ankle, and cervical spine (10 percent from September 15, 2016 each); and right upper extremity radiculopathy (40 percent from September 15, 2016).  Combining those ratings, the Veteran's final degree of disability from September 15, 2016 is 80 percent. See id. § 4.25.

As noted above, the Veteran has more than one service-connected disability.  One such disability, her right upper extremity radiculopathy, is ratable at 40 percent.  Additional disability can be added to bring the combined rating to 80 percent.  Thus, the Veteran meets the threshold requirement for TDIU effective September 15, 2016.

In determining unemployability for VA purposes, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  See id. §§ 3.341, 4.16(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not sufficient, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In this case, the criteria for compensation based on TDIU have been met.  The Veteran completed high school and two years of college.  VA Form 21-8940 (Apr. 2014).  She trained in special-needs care, cardiopulmonary resuscitation and first aid, and driving.  Id.  During her service in the U.S. Air Force, the Veteran trained as a personnel specialist and recruiter.  See Forms DD 214.  She served in the military as a personnel specialist, administrative specialist, administrative technician, career advisory specialist, and recruiter.  See id.  Following her military service, she was employed as a job coach for high-functioning, special-needs children.  Mental Disorders VA Examination (Dec. 2016).  She then began a teaching position.  Id.  Following that, she was a production manager in a training center, where she helped businesses set up jobs for students with special needs.  Id.  From December 1998 to June 2012, the Veteran was an adult companion, providing respite care for a child with special needs.  See id.; VA Form 21-4138 (Apr. 2014).  From August 2010 to April 2013, she provided home health care for a nonagenarian.  See VA Form 21-4138 (Apr. 2014).  Therefore, the Veteran's education and job history qualify her for personal care, recruitment, teaching, and production management only.

The Veteran stated that she retired from home health care for her elderly client after April 2013 because of her asthma and back disabilities.  See VA Form 21-8940 (Apr. 2014); VA Examination (Apr. 2014).  She explained that she left two care positions-in June 2012 and April 2013-because they were very physical and demanding.  See, e.g., VA Form 21-8940 (Apr. 2014); VA Form 21-4138 (Apr. 2014).  She asserted that her work led her to suffer shortness of breath, develop coughs lasting at least ten minutes, and use an inhaler more frequently.  VA Form 21-8940 (Apr. 2014); VA Form 21-4138 (Apr. 2014).  The Veteran contended that her sinus disability had made her miss her work about two to three times per year.  DRO Hearing Transcript (Sept. 2015).  A VA examination reflects that the Veteran's respiratory disability impacts her ability to do work.  VA Examination (Mar. 2013).  Her asthma impairs her exercise tolerance, and she is unable to work in hot or cold environments.  Id.  The examiner indicated that cold and smoke-contaminated environments would aggravate her asthma.  Id. The examiner also said that the Veteran has difficulty performing physical work or manual labor due to her pulmonary disease.  Id.

Based on the VA examination conducted in April 2014, the examiner noted that the Veteran's service-connected Morton's neuroma and respiratory disabilities impaired her ability to perform physical and manual labor, including occupations requiring prolonged ambulation, prolonged standing, and any strenuous activity.  The Veteran's asthma continued to be aggravated by cold environments, as well as smoke-contaminated environments.  VA Examination (Apr. 2014).  The VA examiner remarked that her Morton's neuroma and respiratory disabilities would not preclude the Veteran from sedentary employment.  Id.

The Veteran contended that her lower-back disability affected her capacity to work because it caused severe pain in her lower back and right side.  See VA Form 21-8940 (Apr. 2014); VA Form 21-4138 (Apr. 2014).  She reported that flare-ups in her back had been occurring with physical activities such as vacuuming, lifting, bending, and stooping.  VA Examination (Apr. 2014).  Her flare-ups were associated with severe radicular pain down the left leg.  Id.  Lasting between one and three days, such flare-ups would result in severe, incapacitating lower-back pain that would lead to her sitting on a recliner with a heating pad.  Id.

The April 2014 VA examination reflects that the Veteran has "very significant impairments" due to her service-connected lower-back disability.  Her "very severe" condition precludes her from performing physical work, including employment requiring a wide range of motions like lifting, bending, and stooping.  Id.  Due to her intervertebral disc syndrome, the Veteran had incapacitating episodes lasting at least one week but less than two weeks.  Id.  The examiner ultimately opined that the Veteran's lower-back disability precludes her from performing full-time sedentary work, explaining that she cannot sit for more than thirty minutes.  Id.  Moreover, the examiner indicated severe intermittent pain and mild paresthesia or dysesthesia in her left lower extremity radiculopathy.  Id.

The Veteran reported that following a March 2015 surgery, her basic functioning limitations increased.  DRO Hearing Transcript (Sept. 2015).  She continues to have problems sitting for long periods, standing, and lifting.  Id.  She stated that she can no longer provide special needs and elder care.  Id.

A private orthopedic specialist noted that the Veteran is unemployable with her present back disability.  Letter from Orthopedic Specialist (Nov. 2015).  The specialist explained that the Veteran has a back curvature that has resulted in severe degenerative change, and even a shortness of breath.  Id.

The U.S. Social Security Administration deemed the Veteran disabled, with a primary diagnosis of spinal disc disorders and a secondary diagnosis of asthma.  See Form SSA-831-C3 (Dec. 2013).

In December 2016, a VA examiner explained that the Veteran's service-connected cervical spine disability impacts her ability to work.  Cervical Spine VA Examination (Dec. 2016).  The resultant balance issues that the Veteran suffers from make it unsafe for her to work from unprotected heights, on uneven ground, or even in any job requiring ascending or descending stairs or ladders.  Id.  The Veteran asserted that her neck disability led her to leaving her job as a producing manager, and contributed to her leaving her adult companion work after June 2012.  Mental Disorders VA Examination (Dec. 2016).

The Veteran is service connected for degenerative arthritides in her left and right ankles.  She reported intermittent pain in both ankles if she walked for more than one mile or in cold weather.  Ankle VA Examination (Dec. 2016).  The December 2016 VA examiner opined that the Veteran's ankle disabilities do not prevent her from performing occupational tasks like standing, walking, lifting, or sitting.  See id.

The Veteran's service-connected lower-back disability severely affects her ability to secure and retain substantially gainful employment in personal care, which was her primary occupation during the fifteen years prior to her medical retirement.  Her lower-back disability and left radicular pain have led her to sit on a recliner for up to several days.  It is also unsafe for the Veteran to work on even ground or to take the stairs.  The Veteran's Morton's neuroma and her respiratory disability impair her ability to work in personal care.  A veteran who has experience in personal care, recruitment, teaching, or production management might be able engage in sedentary work.  However, the Board finds that not to be the case here because the Veteran's lower-back disability prevents her from sitting for long periods.

Overall, the Board finds that the Veteran would have been unable to secure or follow a substantially gainful occupation since September 15, 2016 due to her service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16(a).
ORDER

Entitlement to TDIU from September 15, 2016 is granted.


REMAND

As noted earlier, generally, to be eligible for TDIU, a percentage threshold must be met.  See id. § 4.16(a).  The Veteran's combined ratings before September 15, 2016 do not meet either threshold requirement for TDIU.

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration for the period prior to September 15, 2016.  The Veteran's work history includes personal care for elderly and special-needs persons, teaching, and production management.  Her military roles were as a personnel specialist, administrative specialist, administrative technician, career advisory specialist, and recruiter.  A VA examiner concluded that the Veteran's lower-back disability prevents her from engaging in a physical or full-time sedentary occupation.  The private orthopedic specialist's opinion is that that the severity of the Veteran's lower-back disability prevents her from being employable.  Hence, the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected lower-back disability prior to September 15, 2016.  The Board thus remands this claim for the AOJ to refer to the Director, Compensation Service.

On remand, outstanding VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  Thereafter, refer the claim of TDIU to the Director, Compensation Service for consideration of TDIU on an extraschedular basis and notify the Veteran of such action.

3.  If any claim remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_______________	_______________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


